        Case 2:18-bk-16497-SK             Doc 63 Filed 05/28/19 Entered 05/28/19 09:16:08                Desc
                                           Main Document Page 1 of 3
     KATHY A. DOCKERY
     CHAPTER 13 TRUSTEE
     801 S. FIGUEROA ST., SUITE 1850
     LOS ANGELES, CA 90017
     PHONE: (213) 996-4400
     FAX: (213) 996-4426

                                        UNITED STATES BANKRUPTCY COURT

                                          CENTRAL DISTRICT OF CALIFORNIA

                                                LOS ANGELES DIVISION

     IN RE:                                                Case No: 2:18-bk-16497-SK

         Beisa Ramulic Vallejo                             CHAPTER 13



                                                           VOLUNTARY DISMISSAL OF TRUSTEE'S
                                       DEBTOR(S).          MOTION TO DISMISS CASE - DELINQUENCY


                                                           DATE: 6/27/19
                                                           TIME:  10:30 am
                                                           PLACE: Roybal Building
                                                                   Courtroom 1575 15th Floor
                                                                  255 East Temple Street
                                                                  Los Angeles, CA 90012




      TO THE HONORABLE SANDRA R. KLEIN, UNITED STATES BANKRUPTCY JUDGE, DEBTOR(S),

ATTORNEY OF RECORD, IF ANY, AND ALL INTERESTED PARTIES:

      The TRUSTEE'S MOTION TO DISMISS CASE - DELINQUENCY [Court Docket #62] filed on

5/22/19 and scheduled for hearing on 6/27/19 10:30 AM in the above captioned Chapter 13 case and

served on the debtor(s), counsel for debtor(s), if any, is hereby withdrawn.




      Executed at Los Angeles, California on 5/24/19.




                                                                  _________________________________

                                                                  Kathy A. Dockery, Chapter 13 Trustee
          Case 2:18-bk-16497-SK                      Doc 63 Filed 05/28/19 Entered 05/28/19 09:16:08                                                 Desc
                                                      Main Document Page 2 of 3
   In re: BEISA RAMULIC VALLEJO
                                                                                                          CHAPTER: 13

                                                                                                          CASE NUMBER: 2:18-bk-16497-SK
                                                                                                          Debtor(s).


Proposed orders do not generate an NEF because only orders that have been entered are placed on the CM/ECF docket.


                                               PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                                                   801 S. Figueroa Street, Suite 1850
                                                      Los Angeles, California 90017

A true and correct copy of the foregoing document described as “VOLUNTARY DISMISSAL OF MOTION TO DISMISS
CASE - DELINQUENCY”, will be served or was served (a) on the judge in chambers in the form and manner required by
LBR 5005-2(d); and (b) in the manner indicated below:

I. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”) - Pursuant to controlling General
Order(s) and Local Bankruptcy Rule(s) (“LBR”), the foregoing document will be served by the court via NEF and hyperlink
to the document. On _________________, I checked the CM/ECF docket for this bankruptcy case or adversary
proceeding and determined that the following person (s) are on the Electronic Mail Notice List to receive NEF transmission
at the email address(es) indicated below:
                                                                               Service information continued on attached page


II. SERVED BY U.S. MAIL OR OVERNIGHT MAIL(indicate method for each person or entity served) :
On 5/28/19, I served the following person(s) and/or entity(ies) at the last known address(es) in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States Mail, first class ,
postage prepaid, and/or with an overnight mail service addressed as follows. Listing the judge here constitutes a
declaration that mailing to the judge will be completed no later than 24 hours after the document is filed .

                                                                                             X            Service information continued on attached page



III.   SERVED BY PERSONAL DELIVERY, FACSIMILE TRANSMISSION OR EMAIL (indicate method for each person or
entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on _________________, I served the following person(s)
and/or entity(ies) by personal delivery, or (for those who consented in writing to such service method ), by facsimile
transmission and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on the judge
will be completed no later than 24 hours after the document is filed.
                                                                                          Service information continued on attached page
I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct .


  5/28/19                                 Gloria Mangum
   Date                                   Type Name                                                    Signatur e




                This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

January 2009                                                                                                                                         F 9013-3.1
          Case 2:18-bk-16497-SK                      Doc 63 Filed 05/28/19 Entered 05/28/19 09:16:08                                                 Desc
                                                      Main Document Page 3 of 3
   In re: BEISA RAMULIC VALLEJO
                                                                                                          CHAPTER: 13

                                                                                                          Debtor(s).
                                                                                                          CASE NUMBER:         2:18-bk-16497-SK


                                                                         Service List


   Beisa Ramulic Vallejo                                                          RAS CRANE, LLC
   508 California Street                                                          BANKRUPTCY DEPARTMENT
   Burbank, CA 91505                                                              10700 ABBOTT'S BRIDGE ROAD STE 170
                                                                                  DULUTH, GA 30097




   THE CHANG FIRM
   7755 CENTER AVE
   SUITE 1100
   HUNTINGTON BEACH, CA 92647




                This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

January 2009                                                                                                                                         F 9013-3.1
